Exhibit 10.100

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (“Guaranty”) is made as of the 27th day of October,
1999, by the undersigned (hereinafter referred to as “Guarantors” whether one or
more), in favor of BEAL BANK, S.S.B., a state savings bank (“Lender”).

 

W I T N E S S E T H:

 

A.                                    Lender has agreed to make a loan (the
“Loan”) to HUNTLEY DEVELOPMENT LIMITED PARTNERSHIP, an Illinois limited
partnership (“Borrower”), in the maximum principal amount of $10,000,000.00,
evidenced by that one certain Promissory Note (the “Note”), of even date
herewith, in the stated principal amount of $10,000,000.00, secured by documents
including a Mortgage, Security Agreement and Assignment of Leases and Rents,
executed by Borrower (the “Mortgage”), which Note and Mortgage are being
executed and delivered contemporaneously herewith.

 

B.                                    One of the conditions to Lender’s
agreement to make the Loan is that Guarantors, jointly and severally, guarantee
to Lender the full and timely payment of the Loan and the performance and
payment of all debts, duties and obligations of Borrower under the Note,
Mortgage and other documents executed in connection with the Loan (collectively,
the “Loan Documents”), whether or not Borrower has personal liability
thereunder, and the payment and performance of all other present and future
indebtedness and obligations of Borrower to Lender.

 

NOW, THEREFORE, as a material inducement to Lender to make the Loan to Borrower,
and for further good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged and confessed, each Guarantor does hereby,
unconditionally, irrevocably and absolutely, jointly and severally, warrant and
represent to and covenant and agree with Lender as follows:

 

1.                                      Guaranty of Obligation.

 

(a)                                  The Guarantors unconditionally, irrevocably
and absolutely, jointly and severally, guarantee to Lender (i) that all
obligations and indebtedness evidenced by or provided in the Note, the Mortgage
and the other Loan Documents will be promptly paid when due and in accordance
with the terms and provisions thereof (and as they may be amended, extended or
renewed from time to time), and (ii) the prompt and full payment, performance
and observance, when due, of all other indebtedness, liabilities, obligations
and duties of every kind and character of Borrower to Lender relating in any way
to the Loan, whether absolute or contingent, joint or several, secured or
unsecured, due or not due, contractual or tortious, liquidated or unliquidated,
arising by operation of law or otherwise, direct or indirect relating in any way
to the Loan, and including, but not limited to, any debt, obligation or
liability of Borrower to Lender as a member of any partnership, syndicate,

 

1

--------------------------------------------------------------------------------


 

association or other group, or whether incurred by Borrower as principal,
surety, endorser, accommodation party or otherwise; including, without
limitation, interest on all of the above amounts as agreed upon between Borrower
and Lender, or if there is no agreement, at the Default Rate, as defined in the
Note, and any and all renewals, extensions and rearrangements of all or any part
of the indebtedness, obligations and liabilities hereinabove described.

 

(b)                                 All indebtedness, duties, obligations and
liabilities described above or otherwise covered by this Guaranty, or intended
so to be, are hereinafter sometimes collectively referred to as the “Guaranteed
Indebtedness”.

 

2.                                      Continuing Guaranty. This is a
continuing guaranty and shall continue to apply without regard to the form or
amount of indebtedness or obligation which Borrower may create, renew, extend or
alter in whole or in part, without notice to Guarantors. The circumstance that
at any time or from time to time the Guaranteed Indebtedness may be paid or
performed in full shall not affect the obligation of Guarantors with respect to
indebtedness, obligations or liabilities of Borrower to Lender incurred or
arising thereafter.

 

3.                                      Liability for Other Indebtedness. If any
Guarantor is or becomes liable for any indebtedness owing by Borrower to Lender
by endorsement or otherwise other than under this Guaranty, such liability shall
not be in any manner impaired or affected hereby, and the rights of Lender
hereunder shall be cumulative of any and all other rights that Lender may ever
have against Guarantors. The exercise by Lender of any right or remedy hereunder
or under any other instrument, or at law or in equity, shall not preclude the
concurrent or subsequent exercise of any other right or remedy. Without in any
way diminishing the generality of the foregoing, it is specifically understood
and agreed that this Guaranty is given by Guarantors as an additional guaranty
to any and all other guaranties heretofore or hereafter executed and delivered
to Lender by any Guarantor in favor of Lender relating to indebtedness of
Borrower to Lender, and nothing herein shall ever be deemed to replace or be in
lieu of any other of such previous or subsequent guaranties.

 

4.                                      No Release From Obligations. The
obligations, covenants, agreements and duties of Guarantors under this Guaranty
shall not be released or impaired in any manner whatsoever, without the written
consent of Lender, on account of any or all of the following: (a) any
assignment, endorsement or transfer, in whole or in part, of the Guaranteed
Indebtedness, although made without notice to or the consent of any Guarantor;
(b) any waiver by Lender of the performance or observance by Borrower or any
Guarantor of any of the agreements, covenants, terms or conditions contained in
any document evidencing, governing or securing the Guaranteed Indebtedness; (c)
any extension of the time for payment or performance of all or any portion of
the Guaranteed Indebtedness; (d) the renewal, rearrangement, modification or
amendment (whether material or otherwise) of any duty, agreement or obligation
of Borrower set forth in any document evidencing, governing or securing any of
the Guaranteed Indebtedness; (e) the voluntary or involuntary liquidation, sale
or other disposition of all or substantially all of the assets of Borrower or
any Guarantor; (f) any receivership, insolvency, bankruptcy, reorganization or
other similar proceedings or lack of corporate or partnership power, affecting
Borrower or any Guarantor or any of the assets of Borrower or any Guarantor; (g)
any release, withdrawal, surrender, exchange, substitution, subordination or
loss of any security or other guaranty at any time existing in connection with
all or any portion of the Guaranteed Indebtedness, or the acceptance of
additional or substitute property as security therefor; (h) the release or
discharge of Borrower or any other obligor from the observance or performance of
any agreement, covenant, term or condition contained in any document

 

2

--------------------------------------------------------------------------------


 

evidencing, governing or securing any of the Guaranteed Indebtedness; (i) any
action which Lender may take or omit to take by virtue of any document
evidencing, governing or securing any of the Guaranteed Indebtedness or through
any course of dealing with Borrower; 0) the addition of a new guarantor or
guarantors; (k) the operation of law or any other cause, whether similar or
dissimilar to the foregoing; (1) any adjustment, indulgence, forbearance or
compromise that may be granted or given by Lender to any party; (m) the failure
by Lender to file or enforce a claim against the estate (either in
administration, bankruptcy or other proceeding) of Borrower or any other person
or entity; (n) if the recovery from Borrower or any other person or entity
becomes barred by any statute of limitations or is otherwise prevented; (o) any
defenses, set-offs or counterclaims which may be available to Borrower or any
other person or entity; (‘,)any impairment, modification, change, release or
limitation of liability of’ or stay of actions of lien enforcement proceedings
against, Borrower, its property, or its estate in bankruptcy resulting from the
operation of any present or future provision of the Bankruptcy Code or any other
similar federal or state statute, or from the decision of any court; or (q) any
neglect, delay, omission, failure or refusal of Lender to take or prosecute any
action for the collection of any of the Guaranteed Indebtedness or to foreclose
or take or prosecute any action in connection with any lien, security interest
or other right of security (including perfection thereof), existing or to exist
in connection with, or as security for, any of the Guaranteed Indebtedness, it
being the intention hereof that each Guarantor shall remain liable as principal
on the Guaranteed Indebtedness, notwithstanding any act, omission or thing which
might, but for the provisions hereof’ otherwise operate as a legal or equitable
discharge of any Guarantor.

 

5.                                      Payment and Performance of Obligations.
If an Event of Default, as defined in the Mortgage, occurs, Guarantors shall,
without notice or demand, and without any notice having been given to Guarantors
of the acceptance by Lender of this Guaranty and without any notice having been
given to Guarantors of the creating or incurring of such indebtedness, pay the
amount due thereon to Lender, at its office in Dallas, Texas, or at such other
place as may be designated in writing by Lender, and it shall not be necessary
for Lender, in order to enforce such payment by any Guarantor, first, to
institute suit or exhaust its remedies against Borrower or others liable on such
indebtedness, or to enforce its rights against any security which shall ever
have been given to secure such indebtedness.

 

6.                                      Waiver of Notice. Notice to Guarantors
of the acceptance of this Guaranty and of the making, renewing or assignment of
the Guaranteed Indebtedness and each item thereof’ are hereby expressly waived
by each Guarantor.

 

7.                                      Payments by Borrower. Each payment on
the Guaranteed Indebtedness shall be deemed to have been made by Borrower unless
express written notice is given to Lender at the time of such payment that such
payment is made by a Guarantor(s) as specified in such notice.

 

8.                                      Releases and Waivers. If all or any part
of the Guaranteed Indebtedness at any time be secured, Guarantors agree that
Lender may at any time and from time to time, at its discretion and with or
without valuable consideration, allow substitution or withdrawal of collateral
or other security and release collateral or other security without impairing or
diminishing the obligations of Guarantors hereunder. Guarantors further agree
that if Borrower executes in favor of Lender any collateral agreement, deed of
trust or other security instrument, including, without limitation, the Mortgage,
the exercise by Lender of any right or remedy thereby conferred on Lender shall
be wholly discretionary with Lender, subject, however, to all applicable notice
and opportunity to cure provisions set forth in the Loan Documents, and that the
exercise or failure to exercise any such right

 

3

--------------------------------------------------------------------------------


 

or remedy shall in no way impair or diminish the obligations of Guarantors
hereunder. Guarantors further agree that Lender shall not be liable for its
failure to use diligence in the collection of any of the Guaranteed Indebtedness
or in preserving the liability of any person liable on the Guaranteed
Indebtedness, and Guarantors hereby waive presentment for payment, notice of
nonpayment, protest and notice thereof’ notice of acceleration, and diligence in
bringing suits against any person liable on the Guaranteed Indebtedness, or any
part thereof.

 

9.                                      No Release of Guarantor. If the
Guaranteed Indebtedness at any time exceeds the amount permitted by law, or
Borrower is not liable because the act of creating the Guaranteed Indebtedness
is ultra vires, or the officers or persons creating the Guaranteed Indebtedness
acted in excess of their authority, or for any other reason, and for any of
these reasons the Guaranteed Indebtedness which Guarantors agree to pay cannot
be enforced against Borrower, such fact shall in no manner affect any
Guarantor’s liability hereunder, but each Guarantor shall be liable under this
Guaranty notwithstanding that Borrower is not liable for the Guaranteed
Indebtedness, to the same extent such Guarantor would have been liable if the
Guaranteed Indebtedness had been enforceable against Borrower.

 

10.                               Optional Acceleration. In the event of the
dissolution or insolvency of Borrower, or the inability of Borrower to pay its
debts as they mature, or an assignment by Borrower for the benefit of creditors,
or the institution of any proceedings by or against Borrower under the federal
bankruptcy laws alleging that Borrower is insolvent or unable to pay its debts
as they mature, or if any of the foregoing events occur with respect to any
Guarantor, and if such event shall constitute an Event of Default, as defined in
the Mortgage, and shall occur at a time when any of the Guaranteed Indebtedness
may not then be due and payable, such Guaranteed Indebtedness, at the option of
Lender, shall thereupon be deemed to be immediately due and payable in full, and
Guarantors shall pay to Lender forthwith the lull amount which would be payable
hereunder if all Guaranteed Indebtedness were then due and payable.

 

11.                               Successors and Assigns. This Guaranty is for
the benefit of Lender, its successors and assigns, and in the event of an
assignment by Lender, or its successors or assigns, of the Guaranteed
Indebtedness, or any part thereof, the rights and benefits hereunder, to the
extent applicable to the indebtedness so assigned, may be transferred with such
indebtedness.

 

12.                               Modifications and Waivers: Cumulative Rights. 
No modification, consent, amendment or waiver of any provision of this Guaranty,
nor consent to any departure by any Guarantor therefrom, shall be effective
unless the same shall be in writing and signed by an officer of Lender, and then
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on any Guarantor in any case shall, of itself’
entitle such Guarantor to any other or further notice or demand in similar or
other circumstances. No delay or omission by Lender in exercising any power or
right hereunder shall impair any such right or power or be construed as a waiver
thereof or any acquiescence therein, nor shall any single or partial exercise of
any such power preclude other or further exercise thereof, or the exercise of
any other right or power hereunder. All rights and remedies of Lender hereunder
are cumulative of each other and of every other right or remedy which Lender may
otherwise have at law or in equity or under any other contract or document, and
the exercise of one or more rights or remedies shall not prejudice or impair the
concurrent or subsequent exercise of other rights or remedies. In this Guaranty,
whenever the context so requires, the singular number includes the plural, and
conversely.

 

4

--------------------------------------------------------------------------------


 

13.                               Compliance with Laws. No provision herein or
in any promissory note, instrument or any other loan document executed by
Borrower or any Guarantor evidencing, governing or securing the Guaranteed
Indebtedness shall require the payment or permit the collection of interest in
excess of the maximum permitted by law. If any excess interest in such respect
is provided for herein or in any such promissory note, instrument, or any other
Loan Document, the provisions of this paragraph shall govern, and neither
Borrower nor any Guarantor shall be obligated to pay the amount of such interest
to the extent that it is in excess of the amount permitted by law. The intention
of the parties is to conform strictly to the usury laws now in force, and all
promissory notes, instruments and other loan documents executed by Borrower or
any Guarantor evidencing the Guaranteed Indebtedness shall be held subject to
reduction of the interest charged to the amount allowed under said usury laws as
now or hereafter construed by the courts having jurisdiction.

 

14.                               Benefit to Guarantors. Guarantors acknowledge
and warrant that each Guarantor has derived or expects to derive financial and
other advantage and benefit, directly or indirectly, from the Guaranteed
Indebtedness and each and every advance thereof and from each and every renewal,
extension, release of collateral or other relinquishment of legal rights made or
granted or to be made or granted by Lender to Borrower.

 

15.                               Attorney’s Fees and Collection Costs. If any
Guarantor should breach or fail to perform any provision of this Guaranty,
Guarantors agree to pay to Lender all reasonable costs and expenses (including
court costs and reasonable attorneys’ fees to the extent enforceable under the
laws of the State of Texas) incurred by Lender in the enforcement hereof.

 

16.                               Guarantor’s Warranties. Guarantors hereby
warrant and represent unto Lender the

following:

 

(a)                                  Each Guarantor has received or will
receive, direct or indirect benefit from the making of this Guaranty;

 

(b)                                 Each and every warranty and representation
made by Borrower in the Loan Documents is true and correct;

 

(c)                                  This Guaranty constitutes a legal, valid
and binding obligation of each Guarantor, and is fully enforceable against each
Guarantor in accordance with its terms, subject to the effects on enforceability
of applicable Debtor Relief Laws, as defined in the Mortgage;

 

(d)                                 Any and all balance sheets, net worth
statements and other financial data that have heretofore been given to Lender
with respect to Guarantors fairly present the financial condition of each
Guarantor as of the date thereof and, since the date thereof’ there has been no
material, adverse change in the financial condition of any Guarantor;

 

(e)                                  Except as may be set out on Exhibit “A”
attached hereto and made a part hereof for all purposes, (i) there are no legal
proceedings, claims or demands pending against, or to the knowledge of any
Guarantor, threatened against, any Guarantor or any Guarantor’s assets, with
respect to which an adverse decision is reasonably likely which would materially
and adversely affect the ability of such Guarantor to perform its obligations
hereunder, (ii) no

 

5

--------------------------------------------------------------------------------


 

Guarantor is in breach or default of any material legal requirement, contract or
commitment, and (iii) no event (including specifically Guarantors= execution and
delivery of this Guaranty) has occurred which, with the lapse of time or action
by a third party, could result in any Guarantor’s breach or default under any
material legal requirement, contract or commitment; and

 

(f)                                    Guarantors hereby agree to furnish to
Lender from time to time, but no more than one time per calendar year promptly
upon request therefor, current financial reports and statements setting out in
complete and accurate detail each Guarantor’s financial condition at the time of
such request, containing such information as Lender may reasonably request, and
prepared in accordance with generally accepted accounting principles
consistently applied or in other form acceptable to Lender, in the exercise of
its reasonable discretion.

 

17.                               Subordination and No Subrogation. If, for any
reason whatsoever, Borrower now or hereafter becomes indebted to any Guarantor,
such indebtedness and all interest thereon, shall, at all times, be subordinate
in all respects to the Loan Documents, and such Guarantor shall not be entitled
to enforce or receive payment thereof until the Guaranteed Indebtedness has been
fully paid and satisfied. Notwithstanding anything to the contrary contained in
this Guaranty or any payments made by any Guarantor hereunder, no Guarantor
shall have any right of subrogation in or under the Loan Documents or to
participate in any way therein, or any right, title or interest in and to any
mortgaged property or any collateral for the Guaranteed Indebtedness, all such
rights of subrogation and participation being hereby expressly waived and
released, until the Guaranteed Indebtedness has been fully paid and satisfied.

 

18.                               Law Governing and Jurisdiction. This Guaranty
shall be governed by and construed in accordance with the laws of the State of
Texas and is performable in Dallas County, Texas.

 

19.                               Severability. If any provision of this
Guaranty or the application thereof to any person or circumstance shall, for any
reason and to any extent, be invalid or unenforceable, neither the remainder of
this Guaranty nor the application of such provision to any other persons or
circumstances shall be affected thereby, but rather the same shall be enforced
to the greatest extent permitted by law.

 

20.                               Counterparts. This Guaranty may be executed in
multiple counterparts, each of which shall be an original, but all of which
shall constitute but one instrument.

 

21.                               Paragraph Headings. The paragraph headings
inserted in this Guaranty have been included for convenience only and are not
intended, and shall not be construed, to limit or define in any way the
substance of any paragraph contained herein.

 

22.                               Compounding and Settlement. Guarantors agree
that Lender, in its discretion, may (i) bring suit against Guarantors jointly
and severally or against any one or more of them, (ii) compound or settle with
any one or more of Guarantors for such consideration as the Lender may deem
proper, and (iii) release one or more of the Guarantors from liability hereunder
or otherwise in regard to the Guaranteed Indebtedness, and that no such action
shall impair the rights of Lender to collect the Guaranteed Indebtedness (or the
unpaid balance thereof) from other Guarantor(s), or any of them, not so sued,
settled with or released. Guarantors agree among themselves, however, that
nothing contained in this paragraph, and no action by Lender permitted under
this paragraph, shall in

 

6

--------------------------------------------------------------------------------


 

any way affect or impair the rights or obligations of Guarantors among
themselves.

 

23.                               Consent to Jurisdiction. Each Guarantor hereby
irrevocably submits, for such Guarantor and in respect of such Guarantor’s
property, generally and unconditionally, at the election of Lender, to the
jurisdiction of the courts of the State of Texas or of the United States of
America for the State of Texas over any suit, action or proceeding arising out
of or relating to this Guaranty. Each Guarantor irrevocably waives, to the
fullest extent permitted by law, any objection which such Guarantor may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court that such suit has been brought in an inconvenient
forum. Each Guarantor agrees that final judgment in any such suit, action or
proceeding brought in any such court shall be conclusive and binding upon such
Guarantor and may be enforced in the courts of Texas by a suit upon such
judgment, a certified or exemplified copy of which shall be conclusive evidence
of the fact and of the amount of such Guarantor’s indebtedness, provided that
service of process is effected upon such Guarantor in one of the manners
specified herein or as otherwise permitted by law.

 

24.                               Service of Process. Each Guarantor hereby
irrevocably consents to process being served in any suit, action or proceeding
hereunder (a) by serving a copy thereof upon Borrower and/or the Secretary of
State of the State of Texas, as such Guarantor’s agents for service of process
(provided a copy shall be mailed by registered or certified mail, postage
prepaid, return receipt requested, to such Guarantor at its address specified
below, or to any other address which such Guarantor shall have designated by
written notice to Lender), or (b) if such service is impossible or impracticable
in the sole judgment of the party serving such process, by the mailing of a copy
thereof by registered or certified mail, postage prep aid, return receipt
requested, to such Guarantor at its address set forth below or to any other
address which such Guarantor shall have designated by written notice to Lender.
Each Guarantor irrevocably waives, to the fullest extent permitted by law, all
claims of error by reason of any such service and agrees that such service (i)
shall be deemed in every respect effective service of process upon such
Guarantor in any such suit, action or proceeding, and (ii) shall, to the fullest
extent permitted by law, be taken and held to be valid personal service upon
personal delivery to such Guarantor. Nothing in this section, shall affect the
rights of Lender to serve process in any manner permitted by law or limit the
right of Lender to bring proceedings against any Guarantor in the competent
courts of any jurisdiction of jurisdictions.

 

EXECUTED AND DELIVERED on the date first above recited.

 

 

ADDRESS FOR NOTICE:

 

GUARANTOR:

 

 

 

 

 

THE PRIME GROUP, INC., an

 

 

Illinois corporation

 

 

 

 

 

 

77 West Wacker Drive

 

By:

 

 

Suite 4200

 

 

Name:  Gary Skoien

Chicago, Illinois 60601

 

 

Title:  Executive Vice President

Attn:  Gary Skoien

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

None.

 

8

--------------------------------------------------------------------------------